Exhibit 10.33
BROADCOM CORPORATION
2007 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated March 12, 2008)
     I. PURPOSE OF THE PLAN
          This International Employee Stock Purchase Plan is intended to promote
the interests of Broadcom Corporation by providing eligible employees of its
Foreign Subsidiaries with the opportunity to acquire a proprietary interest in
the Corporation through participation in a payroll-deduction based employee
stock purchase plan.
          Capitalized terms herein shall have the meanings assigned to such
terms in the attached Appendix.
          This Plan shall become effective with the first offering period
beginning on or after the Effective Date for which there is a current, available
and effective registration statement under the 1933 Act for the Common Stock
issuable under the Plan. Until such time as there exists such effective
registration statement, no offering period shall commence under the Plan.
     II. ADMINISTRATION OF THE PLAN
          The Plan Administrator shall have full authority to interpret and
construe any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary to comply with the requirements
of applicable law. Decisions of the Plan Administrator shall be final and
binding on all parties having an interest in the Plan.
     III. STOCK SUBJECT TO PLAN
          A. The stock purchasable under the Plan shall be shares of authorized
but unissued Common Stock, including shares of Common Stock purchased on the
open market. As of March 12, 2008, the maximum number of shares of Common Stock
reserved for issuance in the aggregate over the term of the Plan and the U.S.
Plan is 33,414,349 shares. Each share of Common Stock issued under this Plan or
the U.S. Plan shall automatically reduce on a one-for-one basis the aggregate
number of shares of Common Stock available for issuance under this Plan and the
U.S. Plan.
          B. The number of shares of Common Stock available for issuance in the
aggregate under this Plan and the U.S. Plan shall automatically increase on the
first trading day of January each calendar year during the term of the Plan by
an amount equal to one and one quarter percent (1.25%) of the aggregate number
of shares of Class A Common Stock and Class B Common Stock outstanding on the
last trading day in December of the immediately preceding calendar year, but in
no event shall any such annual increase exceed 10,000,000 shares, in the
aggregate.

 



--------------------------------------------------------------------------------



 



          C. Should any change be made to the Common Stock by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration or should the value of
outstanding shares of Company Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, then
equitable adjustments shall be made by the Plan Administrator to (i) the maximum
number and class of securities issuable in the aggregate under the Plan and the
U.S. Plan, (ii) the maximum number and/or class of securities by which the share
reserve under the Plan and the U.S. Plan is to increase in the aggregate each
calendar year pursuant to the provisions of Section III.B, (iii) the maximum
number and class of securities purchasable per Participant on any one Purchase
Date, (iv) the maximum number and class of securities purchasable in total by
all Participants on any one Purchase Date and (v) the number and class of
securities and the price per share in effect under each outstanding purchase
right. The adjustments shall be made in such manner as the Plan Administrator
deems appropriate to prevent the dilution or enlargement of benefits under the
Plan and the outstanding purchase rights thereunder, and such adjustments shall
be final, binding and conclusive.
     IV. OFFERING PERIODS
          A. Shares of Common Stock shall be offered for purchase under the Plan
through a series of successive offering periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated.
          B. The first offering period shall commence on the first business day
of the first month following the date on which there is a current, available and
effective registration statement in effect under the 1933 Act for the Common
Stock issuable under the Plan, but in no event before February 1, 2007, and
shall end on the last U.S. business day in April 2009. In no event, however,
shall any offering period commence under this Plan until the Corporation has,
with respect to the implementation of this Plan, complied with all applicable
listing requirements of any stock exchange on which the Common Stock is at the
time listed for trading and all other applicable requirements established by law
or regulation.
          C. Each subsequent offering period shall commence on the start date
determined in advance by the Plan Administrator.
          D. Each offering period shall be of such duration as determined by the
Plan Administrator prior to the start date of that offering, subject, however,
to the following provisions:
          (i) Except as otherwise provided in Section IV.B above with respect to
the first offering period or subparagraph (ii) below, no offering period shall
exceed twenty-four (24) months in duration.
          (ii) Should the last scheduled Purchase Date in the offering period
occur at a time when the Corporation cannot effect an issuance of

2



--------------------------------------------------------------------------------



 



Common Stock under the Plan in compliance with applicable securities laws,
including (without limitation) the registration requirements of the 1933 Act,
then the duration of that offering period shall automatically be extended until
the earlier of (a) the first date on which such issuance of Common Stock can be
effected in compliance with applicable securities laws, with such date to serve
as the final Purchase Date for that offering period, or (b) the expiration of
the twenty-seven (27)-month period measured from the start date of that offering
period.
          E. Each offering period shall be comprised of a series of one or more
successive Purchase Intervals. Purchase Intervals shall run from the first U.S.
business day in May each year to the last U.S. business day in October of the
same year and from the first U.S. business day in November each year to the last
U.S. business day in April of the following year. However, the first Purchase
Interval in effect under the Plan shall commence with the start date of the
first offering period implemented under the Plan in accordance with Section IV.B
and shall terminate on the last U.S. business day in April 2007.
          F. Should the Fair Market Value per share of Common Stock on any
Purchase Date within an offering period be less than the Fair Market Value per
share of Common Stock on the start date of that offering period, then that
offering period shall automatically terminate immediately after the purchase of
shares of Common Stock on such Purchase Date, and a new offering period shall
commence on the next business day following such Purchase Date. The new offering
period shall have a duration of twenty (24) months (subject to the extension
provisions of Section IV.D (ii) above), unless a shorter duration is established
by the Plan Administrator within five (5) business days following the start date
of that offering period.
     V. ELIGIBILITY
          A. Each individual who is an Eligible Employee on the start date of
any offering period under the Plan may enter that offering period on such start
date or on any subsequent Quarterly Entry Date within that offering period,
provided he or she remains an Eligible Employee.
          B. Each individual who first becomes an Eligible Employee after the
start date of an offering period may enter that offering period on any
subsequent Quarterly Entry Date within that offering period on which he or she
is an Eligible Employee.
          C. Each Foreign Subsidiary listed in attached Schedule A shall be a
participating Foreign Subsidiary in this Plan, effective as of the start date of
the first offering period implemented under the Plan in compliance with
Section IV.B. Each corporation that becomes a Foreign Subsidiary at any time
thereafter shall automatically become a participating corporation in the Plan
effective as of the first Quarterly Entry Date coincident with or next following
the date on which it becomes such a subsidiary.
          D. The date an individual enters an offering period shall be
designated his or her Entry Date for purposes of that offering period.

3



--------------------------------------------------------------------------------



 



     E. To participate in the Plan for a particular offering period, the
Eligible Employee must complete the enrollment forms prescribed by the Plan
Administrator (including a stock purchase agreement and a payroll deduction
authorization) and file such forms with the Plan Administrator (or its
designate) on or before his or her scheduled Entry Date. However, any Eligible
Employee of a Foreign Subsidiary who is a participant in the U.S. Plan
immediately prior to the Effective Date shall automatically become a Participant
in the initial offering period under the Plan and such individual’s payroll
deductions under the Plan shall continue at the same rate authorized under the
U.S. Plan immediately prior to the Effective Date unless the Participant shall
change such rate in accordance with Section VI.B.
     VI. PAYROLL DEDUCTIONS
          A. Except to the extent otherwise determined by the Plan
Administrator, payment for shares of Common Stock purchased under the Plan shall
be effected by means of the Participant’s authorized payroll deduction.
          B. The payroll deduction authorized by the Participant for purposes of
acquiring shares of Common Stock during an offering period may be any multiple
of one percent (1%) of the Cash Earnings paid to the Participant during each
Purchase Interval within that offering period, up to a maximum of fifteen
percent (15%). The deduction rate so authorized shall continue in effect
throughout the offering period, except to the extent such rate is changed in
accordance with the following guidelines:
          (i) The Participant may, at any time during the offering period,
reduce his or her rate of payroll deduction by filing the appropriate form with
the Plan Administrator. The reduced rate shall become effective on the first pay
day of the month following the month in which such form is filed, and there
shall be no limit on the number of such reductions a Participant may effect
during a Purchase Interval.
          (ii) The Participant may not increase the rate of payroll deduction to
be in effect for an offering period at any time after the start of that offering
period. The Participant can only increase his or her rate of payroll deduction
for a particular offering period by filing the appropriate form with the Plan
Administrator prior to the start date of that offering period. The increased
rate (which may not exceed the fifteen percent (15%) maximum) shall become
effective with the start date of that offering period.
          C. The payroll deduction authorized by the Participant shall be
collected in the currency in which paid by the Foreign Subsidiary and converted
into U.S. Dollars on each Purchase Date on the basis of the exchange rate in
effect for such date. The Plan Administrator shall have the absolute discretion
to determine the applicable exchange rate to be in effect for each Purchase Date
by any reasonable method (including, without limitation, the exchange rate
actually used by the Corporation for its intra-company financial transactions
for the month of such conversion). Any changes or fluctuations in the exchange
rate at which the payroll deductions collected on the Participant’s behalf are
converted into U.S. Dollars on each Purchase Date shall be borne solely by the
Participant.

4



--------------------------------------------------------------------------------



 



          D. Payroll deductions shall begin on the first pay day following the
Participant’s Entry Date into the offering period and shall (unless sooner
terminated by the Participant) continue through the pay day ending with or
immediately prior to the last day of that offering period. The amounts so
collected shall be credited to the Participant’s book account under the Plan,
initially in the currency in which paid by the Foreign Subsidiary until
converted into U.S. Dollars. Accordingly, all purchases of Common Stock under
the Plan are to be made with the U.S. Dollars into which the payroll deductions
have been converted on each applicable Purchase Date. No interest shall be paid
on the balance from time to time outstanding in such account. Except to the
extent otherwise required by local law, the amounts collected from the
Participant shall not be required to be held in any segregated account or trust
fund and may be commingled with the general assets of the Corporation or the
Foreign Subsidiary and used for general corporate purposes.
          E. Payroll deductions shall automatically cease upon the termination
of the Participant’s purchase right in accordance with the provisions of the
Plan.
          F. The Participant’s acquisition of Common Stock under the Plan on any
Purchase Date shall neither limit nor require the Participant’s acquisition of
Common Stock on any subsequent Purchase Date, whether within the same or a
different offering period.
     VII. PURCHASE RIGHTS
          A. Grant of Purchase Right. A Participant shall be granted a separate
purchase right for each offering period in which he or she participates. The
purchase right shall be granted on the Participant’s Entry Date into the
offering period and shall provide the Participant with the right to purchase
shares of Common Stock, in a series of successive installments over the
remainder of such offering period, upon the terms set forth below. The
Participant shall execute a stock purchase agreement embodying such terms and
such other provisions (not inconsistent with the Plan) as the Plan Administrator
may deem advisable.
          Under no circumstances shall purchase rights be granted under the Plan
to any Eligible Employee if such individual would, immediately after the grant,
own (within the meaning of Code Section 424(d)) or hold outstanding options or
other rights to purchase, stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Corporation
or any Corporate Affiliate.
          B. Exercise of the Purchase Right. Each purchase right shall be
automatically exercised in installments on each successive Purchase Date within
the offering period, and shares of Common Stock shall accordingly be purchased
on behalf of each Participant on each such Purchase Date. The purchase shall be
effected by applying the Participant’s payroll deductions (as converted into
U.S. Dollars) for the Purchase Interval ending on such Purchase Date to the
purchase of whole shares of Common Stock at the purchase price in effect for the
Participant for that Purchase Date.

5



--------------------------------------------------------------------------------



 



          C. Purchase Price. The U.S. Dollar purchase price per share at which
Common Stock will be purchased on the Participant’s behalf on each Purchase Date
within the offering period shall be equal to eighty-five percent (85%) of the
lower of (i) the Fair Market Value per share of Common Stock on the
Participant’s Entry Date into that offering period or (ii) the Fair Market Value
per share of Common Stock on that Purchase Date.
          D. Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions during the Purchase Interval
ending with that Purchase Date (as converted into U.S. Dollars) by the U.S.
Dollar purchase price in effect for the Participant for that Purchase Date.
However, the maximum number of shares of Common Stock purchasable per
Participant on any one Purchase Date shall not exceed 9,000 shares, subject to
periodic adjustments in the event of certain changes in the Corporation’s
capitalization. In addition, the maximum number of shares of Common Stock
purchasable in the aggregate by all Participants in this Plan and the U.S. Plan
on any one Purchase Date in any offering period shall not exceed 3,000,000
shares, subject to periodic adjustments in the event of certain changes in the
Corporation’s capitalization. However, the Plan Administrator shall have the
discretionary authority, exercisable prior to the start of any offering period
under the Plan, to increase or decrease the limitations to be in effect for the
number of shares purchasable per Participant and in total by all Participants on
each Purchase Date during that offering period.
          E. Excess Payroll Deductions. To the extent payroll deductions cannot
be applied to the purchase of whole shares of Common Stock on any Purchase Date,
those payroll deductions shall be promptly refunded, unless the Plan
Administrator determines that such deductions are to be applied to the purchase
of fractional shares of Common Stock on each Purchase Date within the offering
period. Any payroll deductions not applied to the purchase of Common Stock by
reason of the limitation on the maximum number of shares purchasable per
Participant or in total by all Participants on such Purchase Date shall be
promptly refunded. All refunds shall be in the currency in which paid by the
Foreign Subsidiary.
          F. Withdrawal from Plan/Termination of Purchase Right: The following
provisions shall govern the withdrawal or the termination of outstanding
purchase rights:
          (i) A Participant may, at any time prior to the next scheduled
Purchase Date in the offering period, withdraw from the Plan by filing the
appropriate form with the Plan Administrator (or its designate), and no further
payroll deductions shall be collected from the Participant with respect to the
offering period in which such withdrawal occurs. Any payroll deductions
collected during the Purchase Interval in which such withdrawal occurs shall, at
the Participant’s election, be promptly refunded in the currency in which paid
by the Foreign Subsidiary or held for the purchase of shares on the next
Purchase Date. If no such election is made at the time such withdrawal, then the
payroll deductions collected with respect to the terminated right shall be
refunded as soon as possible.

6



--------------------------------------------------------------------------------



 



          (ii) To resume participation in the Plan, such individual must
re-enroll in the Plan (by making a timely filing of the prescribed enrollment
forms) on or before any subsequently scheduled Quarterly Entry Date.
          (iii) Should the Participant cease to remain an Eligible Employee for
any reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s payroll deductions for the Purchase
Interval in which the purchase right so terminates shall be promptly refunded in
the currency in which paid by the Foreign Subsidiary. However, should the
Participant cease to remain in active service by reason of an approved unpaid
leave of absence, then the Participant shall have the right, exercisable up
until the last business day of the Purchase Interval in which such leave
commences, to (a) withdraw all the payroll deductions collected to date on his
or her behalf for that Purchase Interval with the withdrawn funds to be paid in
the same currency in which paid by the Foreign Subsidiary or (b) have such funds
held for the purchase of shares on his or her behalf on the next scheduled
Purchase Date. If the Participant fails to make an election, as a default the
Corporation will use such funds for the purchase of shares on his or her behalf
on the next scheduled Purchase Date. In no event, however, shall any further
payroll deductions be collected on the Participant’s behalf during such leave.
Upon the Participant’s return to active service (i) within ninety (90) days
following the commencement of such leave or (ii) prior to the expiration of any
longer period for which such Participant’s right to reemployment with the
Corporation is guaranteed by either statute or contract, his or her payroll
deductions under the Plan shall automatically resume at the rate in effect at
the time the leave began, unless the Participant withdraws from the Plan prior
to his or her return. An individual who returns to active employment following a
leave of absence that exceeds in duration the applicable (i) or (ii) time period
shall be treated as a new Employee for purposes of subsequent participation in
the Plan and must accordingly re-enroll in the Plan (by making a timely filing
of the prescribed enrollment forms) on or before his or her scheduled Entry Date
into the offering period.
          G. Change in Control. Each outstanding purchase right shall
automatically be exercised, immediately prior to the effective date of any
Change in Control, by applying the payroll deductions of each Participant for
the Purchase Interval in which such Change in Control occurs to the purchase of
whole shares of Common Stock at a purchase price per share equal to eighty-five
percent (85%) of the lower of (i) the Fair Market Value per share of Common
Stock on the Participant’s Entry Date into the offering period in which such
Change in Control occurs or (ii) the Fair Market Value per share of Common Stock
immediately prior to the effective date of such Change in Control. For this
purpose, payroll deductions shall be converted from the currency in which paid
by the Foreign Subsidiary into U.S. Dollars on the exchange rate in effect on
the purchase date. However, the applicable limitation on the number of shares of
Common Stock purchasable per Participant shall continue to apply to any such
purchase, but not the limitation applicable to the maximum number of shares of
Common Stock purchasable in total by all Participants.

7



--------------------------------------------------------------------------------



 



          The Corporation shall use its best efforts to provide at least ten
(10)-days prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.
          H. Proration of Purchase Rights. Should the total number of shares of
Common Stock to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan and the U.S. Plan, the Plan Administrator shall make a pro-rata
allocation of the available shares on a uniform and nondiscriminatory basis, and
the payroll deductions of each Participant, to the extent in excess of the
aggregate purchase price payable for the Common Stock pro-rated to such
individual, shall be refunded.
          I. Assignability. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.
          J. Shareholder Rights. A Participant shall have no shareholder rights
with respect to the shares subject to his or her outstanding purchase right
until the shares are purchased on the Participant’s behalf in accordance with
the provisions of the Plan and the Participant has become a holder of record of
the purchased shares.
     VIII. ACCRUAL LIMITATIONS
          A. No Participant shall be entitled to accrue rights to acquire Common
Stock pursuant to any purchase right outstanding under this Plan if and to the
extent such accrual, when aggregated with (i) rights to purchase Common Stock
accrued under any other purchase right granted under this Plan and (ii) similar
rights accrued under other employee stock purchase plans (within the meaning of
Code Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.
          B. For purposes of applying such accrual limitations to the purchase
rights granted under the Plan, the following provisions shall be in effect:
          (i) The right to acquire Common Stock under each outstanding purchase
right shall accrue in a series of installments on each successive Purchase Date
during the offering period on which such right remains outstanding.
          (ii) No right to acquire Common Stock under any outstanding purchase
right shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one (1) or more

8



--------------------------------------------------------------------------------



 



other purchase rights at a rate equal to Twenty-Five Thousand Dollars ($25,000)
worth of Common Stock (determined on the basis of the Fair Market Value per
share on the date or dates of grant) for each calendar year such rights were at
any time outstanding.
          C. If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular Purchase Interval, then the payroll
deductions that the Participant made during that Purchase Interval with respect
to such purchase right shall be promptly refunded.
          D. In the event there is any conflict between the provisions of this
Article and one or more provisions of the Plan or any instrument issued
thereunder, the provisions of this Article shall be controlling.
     IX. EFFECTIVE DATE AND TERM OF THE PLAN
          A. The Plan was adopted by the Board on December 20, 2006 and shall
become effective on the start date of the first offering period implemented
under the Plan in accordance with Section IV.B. This amendment and restatement
was adopted by the Board on March 12, 2008 and shall become effective upon
approval of the related amendment and restatement of the U.S. Plan by the
Corporation’s shareholders at the 2008 Annual Meeting of Shareholders. In no
event, however, shall any payroll deductions be collected or purchase rights be
exercised, and no shares of Common Stock shall be issued, pursuant to the
March 12, 2008 amendment and restatement of the Plan unless the Corporation is
at the time in compliance with all applicable requirements of the 1933 Act
(including the registration of the shares of Common Stock issuable under the
Plan on an appropriate and effective registration statement filed with the
Securities and Exchange Commission), all applicable listing requirements of any
stock exchange on which the Common Stock is listed for trading and all other
applicable requirements established by law or regulation.
          B. Unless sooner terminated by the Board, the Plan shall terminate
upon the earliest of (i) the last business day in April 2018 (or April 2017, if
the Corporation’s shareholders do not approve an extension of the term of the
U.S. Plan and the Plan at the 2008 Annual Meeting of Shareholders), (ii) the
date on which all shares available for issuance under the Plan and the U.S. Plan
shall have been sold pursuant to purchase rights exercised under the Plan or
(iii) the date on which all purchase rights are exercised in connection with a
Change in Control. No further purchase rights shall be granted or exercised, and
no further payroll deductions shall be collected, under the Plan following such
termination.
     X. AMENDMENT/TERMINATION OF THE PLAN
          A. The Board may alter, amend, suspend or terminate the Plan at any
time to become effective immediately following the close of any Purchase
Interval.
          B. In no event may the Board effect any of the following amendments or
revisions to the Plan without the approval of the Corporation’s shareholders:
(i) increase the

9



--------------------------------------------------------------------------------



 



number of shares of Common Stock issuable under the Plan except for permissible
adjustments in the event of certain changes in the Corporation’s capitalization,
(ii) alter the purchase price formula so as to reduce the purchase price payable
for the shares of Common Stock purchasable under the Plan, or (iii) modify the
eligibility requirements for participation in the Plan.
     XI. GENERAL PROVISIONS
          A. All costs and expenses incurred in the administration of the Plan
shall be paid by the Corporation; however, each Plan Participant shall bear all
costs and expenses incurred by such individual in the sale or other disposition
of any shares purchased under the Plan.
          B. Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Corporation or any Foreign Subsidiary for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Corporate Affiliate employing such person)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate such person’s employment at any time for any reason, with or without
cause, subject to applicable law and any employment agreement between the
Foreign Subsidiary and the Participant.
          C. The provisions of the Plan shall be governed by the laws of the
State of California without resort to that State’s conflict-of-laws rules.
          D. The Corporation and each Foreign Subsidiary shall have the right to
take whatever steps the Plan Administrator deems necessary or appropriate to
comply with all applicable withholding requirements, and the Corporation’s
obligations to deliver shares under this Plan shall be conditioned upon
compliance with all such withholding requirements. Without limiting the
generality of the foregoing, the Corporation and each Foreign Subsidiary shall
have the right to withhold the required amounts from any other compensation or
other amounts that it may owe to the Participant, or to require the Participant
to pay to the Corporation or the Foreign Subsidiary any such amounts that the
Corporation or the Foreign Subsidiary may be required to withhold with respect
to such shares. In this connection, the Plan Administrator may require the
Participant to notify the Plan Administrator, the Corporation or a Foreign
Subsidiary before the Participant sells or otherwise disposes of any shares
acquired under the Plan.
          E. The Plan Administrator may adopt such procedures and subplans and
make such modifications as may be necessary or advisable to comply with local
laws including favorable tax laws.

10



--------------------------------------------------------------------------------



 



Schedule A
Corporations Participating in
International Employee Stock Purchase Plan
As of the Effective Date
Broadcom Asia Distribution Pte. Ltd.
Broadcom Asia Distribution Pte. Ltd. — Taiwan
Broadcom Danmark ApS
Broadcom SARL (France)
Broadcom Canada Ltd.
Broadcom Communications Korea, Ltd.
Broadcom Semiconductors Hellas S.A. (Greece)
Broadcom India Research Private Limited
Broadcom India Private Limited
Broadcom Israel Ltd.
Broadcom Israel Research Ltd.
Broadcom Japan K.K.
Broadcom Mexico, S de R.L. de C.V.
Broadcom Netherlands B.V.
Broadcom Singapore Pte. Ltd.
Broadcom UK Ltd. — UK Branch
Broadcom UK Ltd — Belgium Branch
Broadcom Europe Limited
Broadcom Finland Oy
Broadcom Wireline Home Networking Ltd.
Serverworks Singapore Pte. Ltd.

 



--------------------------------------------------------------------------------



 



Broadcom Alberta ULC
LVL7 Systems Private Ltd.
Broadcom Italy S.r.l
Global Location Spain S.L.
Broadcom Communications Technology (Shanghai) Co Ltd. (Pending SAFE Approval)

 



--------------------------------------------------------------------------------



 



APPENDIX
          The following definitions shall be in effect under the Plan:
          A. Board shall mean the Corporation’s Board of Directors.
          B. Cash Earnings shall mean the (i) base salary payable to a
Participant by one or more Foreign Subsidiaries during such individual’s period
of participation in one or more offering periods under the Plan plus (ii) such
additional items of compensation as the Plan Administrator may deem appropriate.
          C. Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:
          (i) a shareholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or
          (ii) a shareholder-approved sale, transfer or other disposition of all
or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or
          (iii) the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s shareholders.
          D. Code shall mean the U.S. Internal Revenue Code of 1986, as amended.
          E. Common Stock shall mean the Corporation’s Class A common stock.
          F. Corporate Affiliate shall mean any parent or subsidiary corporation
of the Corporation (as determined in accordance with Code Section 424), whether
now existing or subsequently established.
          G. Corporation shall mean Broadcom Corporation, a California
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of Broadcom Corporation that shall by appropriate action
adopt the Plan.

A-1



--------------------------------------------------------------------------------



 



          H. Effective Date shall mean the start date of the first offering
period implemented under the Plan in accordance with Section IV.B. The Foreign
Subsidiaries listed on Schedule A shall be the initial participating Corporate
Affiliates on the Effective Date. Any other Foreign Subsidiary shall designate a
subsequent Effective Date with respect to its employee Participants.
          I. Eligible Employee shall mean any person who is an employee of a
Foreign Subsidiary and, unless otherwise mandated by local law, such person is
employed on a basis under which he or she is regularly expected to render more
than twenty (20) hours of service per week for more than five (5) months per
calendar year for earnings considered wages under Code Section 3401(a).
          J. Entry Date shall mean the date an Eligible Employee first commences
participation in the offering period in effect under the Plan. The earliest
Entry Date under the Plan shall be the start date of the first offering period
under the Plan.
          K. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:
          (i) If the Common Stock is at the time traded on the NASDAQ Global
Select Market (or the NASDAQ Global Market), then the Fair Market Value shall be
the closing selling price per share of Common Stock at the close of regular
trading hours (i.e. before after-hours trading begins) on the NASDAQ Global
Select Market (or the NASDAQ Global Market) on the date in question, as such
price is reported by The Wall Street Journal or such other source as the Plan
Administrator deems reliable. If there is no closing selling price for the
Common Stock on the date in question, then the Fair Market Value shall be the
closing selling price on the last preceding date for which such quotation
exists.
          (ii) If the Common Stock is at the time listed on any other Stock
Exchange, then the Fair Market Value shall be the closing selling price per
share of Common Stock at the close of regular trading hours (i.e. before
after-hours trading begins) on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.
          (iii) If the Common Stock is not listed on the NASDAQ Global Select
Market, the NASDAQ Global Market or any other Stock Exchange, then the Fair
Market Value of the Common Stock shall be determined by the Board.
          L. Foreign Subsidiary shall mean any Corporate Affiliate with non-U.S.
Employees, provided the offer of the Plan to such employees is permitted under
local law. The Foreign Subsidiaries participating in the Plan as of the
Effective Date are listed in attached Schedule A.

A-2



--------------------------------------------------------------------------------



 



          M. 1933 Act shall mean the U.S. Securities Act of 1933, as amended.
          N. Participant shall mean any Eligible Employee of a Foreign
Subsidiary who is actively participating in the Plan.
          O. Plan shall mean the Corporation’s 2007 International Employee Stock
Purchase Plan, as set forth in this document.
          P. Plan Administrator shall mean the committee of two (2) or more
Board members appointed by the Board to administer the Plan.
          Q. Purchase Date shall mean the last U.S. business day of each
Purchase Interval.
          R. Purchase Interval shall mean each successive six (6)-month period
within the offering period at the end of which there shall be purchased shares
of Common Stock on behalf of each Participant, except that the first Purchase
Interval commenced with the start date of the first offering period implied
under the Plan in accordance with Section IV. B and terminated on the last
business day in April 2007.
          S. Quarterly Entry Date shall mean the first U.S. business day in
February, May, August and November each year on which an Eligible Employee may
first enter an offering period.
          T. Stock Exchange shall mean either the American Stock Exchange or the
New York Stock Exchange.
          U. U.S. Plan shall mean the Broadcom Corporation 1998 Employee Stock
Purchase Plan, as amended and restated.

A-3



--------------------------------------------------------------------------------



 



BROADCOM CORPORATION
2007 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
ADDENDUM FOR EMPLOYEES IN INDIA
          The provisions of this Addendum amend the provisions of the Broadcom
Corporation 2007 International Employee Stock Purchase Plan (the “Plan”), as
amended and restated, with respect to the extension of the Plan to eligible
employees (as set forth in Section V of the Plan) who are resident in India,
including but not limited to the employees of the Company’s subsidiary in India.
          1. An eligible employee who is a promoter of the Corporation or
belongs to the promoter group or a director, who either by himself or through
any body corporate, directly or indirectly, holds more than ten percent (10%) of
the equity shares of the Corporation, shall not be eligible to participate in
the Plan under this Addendum.
          2. For purposes of this Addendum, the term “promoter” shall mean the
person or persons who are in overall control of the Corporation, who are
instrumental in the formation of the Corporation or program pursuant to which
shares of Common Stock were offered to the public, or the person or persons
named in the offer document as promoter(s); provided, however, that a director
or officer of the Corporation, if he is acting as such only in his professional
capacity, shall not be deemed to be a promoter. The term “promoter group” shall
mean an immediate relative of the promoter (i.e. spouse of that person, or any
parent, brother, sister or child of the person or of the spouse) or any persons
whose shareholding is aggregated for the purpose of disclosing in the offer
document “shareholding of the promoter group”.
          3. The grant of purchase rights under this Addendum to an eligible
employee in India shall be solely determined based on the payroll deductions
elected by the concerned employee. There are no additional criteria for
determining the basis of grant of purchase rights under the Plan and this
Addendum.
          4. The pricing formula on the basis of which shares would be allotted
to the employees in India shall be based on the Fair Market Value (as defined in
the Plan) as set forth in Section VII of the Plan. The Purchase Price shall be
determined as set forth in Section VII of the Plan.
          5. The shares of the Corporation are currently listed on NASDAQ. In
the event the shares are delisted in the future, the Fair Market Value of the
shares shall be determined by the Corporation’s board of directors.
          6. There are no restrictions on the transfer of shares issued under
the Plan and this Addendum. Further, there is no lock-in period from the date of
purchase of shares issued under the Plan and this Addendum.
          7. Purchase rights shall be granted to eligible Indian employees under
the Plan and this Addendum on or after the start date of the first offering
period in 2007 under the Plan, which shall be treated as the effective date for
the purposes of grant of purchase rights under the Plan and this Addendum to the
employees in India.

A-4



--------------------------------------------------------------------------------



 



BROADCOM CORPORATION
2007 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
(AS AMENDED AND RESTATED MARCH 12, 2008)
AMENDMENT NO. 1
     Effective October 29, 2008, the Broadcom Corporation 2007 International
Employee Stock Purchase Plan, as amended and restated March 12, 2008 (the
“Plan”) is hereby further amended as follows:
  1. Section VII.D. of the Plan is hereby deleted in its entirety and replaced
with the following new Section VII.D.:
     “D. Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions during the Purchase Interval
ending with that Purchase Date (as converted into U.S. Dollars) by the U.S.
Dollar purchase price in effect for the Participant for that Purchase Date.
However, the maximum number of shares of Common Stock purchasable per
Participant on any one Purchase Date shall not exceed 9,000 shares, subject to
periodic adjustments in the event of certain changes in the Corporation’s
capitalization. In addition, the maximum number of shares of Common Stock
purchasable in the aggregate by all Participants in this Plan and the U.S. Plan
on any one Purchase Date in any offering period beginning on or after
October 30, 2008 shall not exceed 4,000,000 shares, subject to periodic
adjustments in the event of certain changes in the Corporation’s capitalization.
However, the Plan Administrator shall have the discretionary authority,
exercisable prior to the start of any offering period under the Plan, to
increase or decrease the limitations to be in effect for the number of shares
purchasable per Participant and in total by all Participants on each Purchase
Date during that offering period.”
  2. Except as modified by this Amendment No. 1, all the terms and provisions of
the Plan shall continue in full force and effect.
  3. This Amendment No. 1 was duly approved by the Plan Administrator on
October 29, 2008.

A-5



--------------------------------------------------------------------------------



 



BROADCOM CORPORATION
2007 INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
(AS AMENDED AND RESTATED MARCH 12, 2008)
AMENDMENT NO. 2
     Effective October 30, 2008, the Broadcom Corporation 2007 International
Employee Stock Purchase Plan, as amended and restated March 12, 2008 and as
further amended October 29, 2008 (the “Plan”) is hereby further amended as
follows:
  1. The definition of “Cash Earnings” set forth in the Appendix to the Plan is
hereby deleted in its entirety and replaced with the following new definition of
“Cash Earnings”:
“B. Cash Earnings shall mean the (i) base salary payable to a Participant by one
or more Participating Companies during such individual’s period of participation
in one or more offering periods under the Plan plus (ii) such additional items
of compensation as the Plan Administrator may deem appropriate. Such Cash
Earnings shall be calculated before any appropriate deductions, as determined by
the Plan Administrator.”
  2. Except as modified by Amendment No. 1 and this Amendment No. 2, all the
terms and provisions of the Plan shall continue in full force and effect.
  3. This Amendment No. 2 was duly approved by the Board of Directors on
October 30, 2008.

A-6